DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first office action in response to the application filed –1 April 2021. 
The applicant's claim for benefit of provisional application US 6300351, filed 1 April 2020 and has a related PCT/US21/25317 been received and acknowledged.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. Claim 9 recites “…wherein the executing of the first trade and the second trade in a virtually simultaneous manner occurs upon the determination that the user does not have a sufficient balance of the intermediary asset to execute the second trade…”   It is unclear how a trade occurs without sufficient balance to execute the trade; as recited this is not a trade, but a gift or taking. As such, a step seems to have been omitted. The omitted step seems to be recited in Claim 10. In the interest of compact prosecution, Examiner will interpret Claims 9 and 10 together as one claim with a condition recited. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to  a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case,  the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed towards a method and the system of executing an order for custom trading pair. In the instant case, Claims 1-19 are directed to a process. Claim 20 is directed to a system. 
(2a) Prong 1: Trading (executing an order)  and trading platforms are categorized in/akin to the abstract idea subject matter grouping of: methods of organizing human activity [organizing human activity (fundamental economic practice and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)].  As such, the claims include an abstract idea. 
 The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1. A computer-implemented method of executing an order for a custom trading pair, the method comprising:
…, …, a form for generating a custom trading pair, wherein the form comprises one or more base assets and one or more quote assets;
…, …, from a user, a selected base asset and a selected quote asset; 
generating, … a custom trading pair comprising a first trade and a second trade, wherein: 
the first trade comprises selling the selected quote asset for an intermediary asset, and 
the second trade comprises selling the intermediary asset for the selected base asset, and wherein the intermediary asset has a listed trading pair with the selected quote asset and a listed trading pair with the selected base asset; 
… …, a custom trading pair order associated with custom trading pair order information from the user comprising:
a requested volume of the selected base asset, and a requested price per share of selected the base asset; 
generating, …, a first trade order for the first trade; 
generating, …, a second trade order for the second trade;
determining, …, that a first matching order for the first trade order exists; 
executing, …, the first trade; 
determining, …, that a second matching order for the second trade order exists; 
executing, … the second trade; and 
…, …. executed custom trading pair order information comprising the amount of the selected base asset purchased and the amount of the selected quote asset sold.  

20. A system comprising
 … comprising: 
…a form for generating a custom trading pair, wherein the form comprises one or more base assets and one or more quote assets;
…., from a user, a selected base asset and a selected quote asset; 
generating a custom trading pair comprising a first trade and a second trade, 
wherein: the first trade comprises selling the selected quote asset for an intermediary asset, and the second trade comprises selling the intermediary asset for the selected base asset, and 
wherein the intermediary asset has a listed trading pair with the selected quote asset and a listed trading pair with the selected base asset;
 … a custom trading pair order associated with custom trading pair order information from the user comprising: 
a requested volume of the selected base asset, and a requested price per share of selected the base asset;
 generating a first trade order for the first trade;
 generating a second trade order for the second trade; 
determining that a first matching order for the first trade order exists; 
executing the first trade; 
determining that a second matching order for the second trade order exists; 
executing the second trade; and 
… executed custom trading pair order information comprising the amount of the selected base asset purchased and the amount of the selected quote asset sold.

As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity. 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of generating … a custom trading pair…, selling.. selling…., generating.. a …order, … generating …a…order… , determining…order.., executing .. trade…,  determining…order.., executing .. trade…,  do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. displaying…,   receiving…, receiving…)    do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:  merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d) and (f) ) 

(2b) In the instant case, Claims 1-19 are directed to a process. Claim 20 is directed to a system.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (computer, storage devices) merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification, [0083-0088] various computers, computing machine… storage media… computing machine ..  storage device) 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
  It is noted that claims (2-19) introduce the additional elements of (wherein clauses further defining variables elements (custom trading pair information (Claim 2, 6, 11); base asset (Claim 3); digital asset (Claim 4), service information (Claim 12) and executing.. (Claim 7, 8, 9, ), validating..(Claim 15, 16),  selling (Claim 17, 18)  and displaying/ providing/ further display/ transmitting/ receiving (Claim 5, 10, 13, 14, 19). This element is not a practical application of the judicial exception because the limitations merely recite:  “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or merely uses generic computing elements to perform well known, routine, and conventional functions or generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05 (d) and (f)). Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  element(s) amount to mere use of a computer a as tool to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception or merely uses generic computing elements to perform well known, routine, and conventional functions. (See MPEP 2106.05 (d) and (f)) (Specification, [0083-0088] various computers, computing machine… storage media… computing machine ..  storage device)
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 11-13, and  15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0279356 A1, Haller hereinafter referred to as Haller further in view of PairTrade Finder Pro, Version 2.0, User Manual, (July 2019 Edition) (https://pairtradefinder.com/downloads/PTF%20PRO%20v20%20User%20Manual%20July%202019%20FINAL2.pdf) hereinafter referred to as Pair Trade Finder Pro. 

Claims 1 and 20
Haller  discloses a system (Fig. 1) computer-implemented method of executing an order for a custom trading pair, the method comprising:
receiving, by the computer, from a user, a selected base asset and a selected quote asset; (See at least Haller, Fig. 2,  [18-22] receiving a request to pair unrelated securities…)
generating, by the computer, a custom trading pair comprising a first trade and a second trade, wherein:   (See at least at Haller, Fig 2, Fig. 2,  [18-22] pairs trading platform, trading engine; [25] order)
the first trade comprises selling the selected quote asset for an intermediary asset, and (See at least at Haller, Claim 1, [18-22] conduct trades…trading engine [25] order legs)
the second trade comprises selling the intermediary asset for the selected base asset, and wherein the intermediary asset has a listed trading pair with the selected quote asset and a listed trading pair with the selected base asset; (See at least at Haller, Claim 1, [18-22] conduct trades…trading engine [25] order legs)
receiving, by the computer, a custom trading pair order associated with custom trading pair order information from the user comprising: (See at least Haller, Fig. 2,  [18-22] receiving a request to pair unrelated securities…)
generating, by the computer, a first trade order for the first trade; (See at least at Haller, Claim 1, [18-22] conduct trades…trading engine [25] order legs)
generating, by the computer, a second trade order for the second trade; (See at least at Haller, Claim 1, [18-22] conduct trades…trading engine [25] order legs)
determining, by the computer, that a first matching order for the first trade order exists; (See at least at Haller, Claim 1, [18-22] conduct trades…trading engine [25-27] order legs attempt… to match order parameters)
executing, by the computer, the first trade; (See at least at Haller, Claim 1, [18-22] conduct trades…trading engine [25-27] order legs attempt… to match order parameters…order filled)
determining, by the computer, that a second matching order for the second trade order exists; (See at least at Haller, Claim 1, [18-22] conduct trades…trading engine [25-27] order legs attempt… to match order parameters)
executing, by the computer, the second trade; and (See at least at Haller, Claim 1, [18-22] conduct trades…trading engine [25-27] order legs attempt… to match order parameters…order filled)
storing, by the computer, executed custom trading pair order information comprising the amount of the selected base asset purchased and the amount of the selected quote asset sold.  (See at least at Haller, [33-34] data storage device)

Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:

displaying, by a computer, a form for generating a custom trading pair, wherein the form comprises one or more base assets and one or more quote assets;  (See at least Pair Trade Finder Pro, Pg. 11 screen, pg. 14-15. 2.1 Creating Your First Group)
a requested volume of the selected base asset, and a requested price per share of selected the base asset; ( See at least Pair Trade Finder Pro.. pg. 81 number of shares, price…)

As such one of ordinary skill in the art at the time of filing would find it obvious to combine the display and informational features of Pair Trade Finder Pro with the invention disclosed in Haller. One would be motivated to combine the two in order to create and trade the user’s own pair trading system (Pair Trade Finder Pro, pg. 4)
Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Haller discloses a method and system for pairs trading. Pair Trade Finder Pro a method and system software tool for analyzing pairs trading and related information/data.  One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. method and system for pairs trading including a trading analysis tools/ information and data).  As such the claimed invention is obvious over Haller / Pair Trade Finder Pro.




Claim 2
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:

wherein the executed custom trading pair information further comprises one or more trigger conditions consisting of a limit price and a stop price.  ( See at least Pair Trade Finder Pro.. pg. 81 trigger settings…  conditional market order… short limit order.. pg. 88-89 max loss.. stop loss)

Claim 3
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:
wherein each of the base asset, the quote asset, and the intermediary asset comprises a digital asset.  ( See at least Pair Trade Finder Pro.. pg. 60-72  brokerage… stocks, futures and commodities, Options, forex and cryptocurrencies)

Claim 4
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 3.
Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:
wherein the digital asset comprises one or more of the group consisting of: stocks, bonds, currencies, commodities, cryptocurrencies, utility tokens, platform tokens, security tokens, natural asset tokens, cryptocollectibles, crypto- fiat currencies, and non-fungible tokens.  ( See at least Pair Trade Finder Pro.. pg. 60-72  brokerage… stocks, futures and commodities, Options, forex and cryptocurrencies )

Claim 5
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:
displaying, by the computer, custom trading pair information to the user.  ( See at least Pair Trade Finder Pro..pg. 34-37, pair chart, display…)

Claim 6
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 5.
Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:
wherein the custom trading pair information comprises: 
name of the custom trading pair, a custom trading pair market depth chart, a custom trading pair order book, a custom trading pair virtual candlestick chart, order history of the custom trading pair, trade history of the custom trading pair, last price of the custom trading pair, market price change of the custom trading pair in the past 24 hours, highest price of the custom trading pair in the past 24 hours, lowest price of the custom trading pair in the past 24 hours, total volume of the custom trading pair traded in the past 24 hours, bid prices for the custom trading pair, bid volumes for the custom trading pair, ask prices for the custom trading pair, and ask volumes for the custom trading pair.  ( See at least Pair Trade Finder Pro pg. 15 description, pg. 35-38 pair charts, price charts trade history window fundamentals, 365 days input …, ask/bid prices.. day’s range…volume… avg volume…refresh price history…particular stock window including chart pg. 39 candlestick…wherein user design choice allows for users to customize inputs such as time, range etc.) 
 

Claim 11
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:
wherein the executed custom trading pair order information further comprises one or more of the group consisting of: 
price per share of the selected quote asset that was sold, price per share of the selected base asset that was bought, date of the placing of the custom trading pair order, time of the placing of the custom trading order, date of the executing of the custom trading pair order, time of the executing of the custom trading pair order, and service information.  ( See at least Pair Trade Finder Pro.. pg. 81 number of shares, price…)

Claim 12
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 11.
Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:
 wherein the service information further comprises one or more of the group consisting of. an identification number of the custom trading pair order, an inversion number, a broker fee, and payment information.  ( See at least Pair Trade Finder Pro.. pg. 81 number of shares, price…)

Claim  13
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller does not directly disclose the following; however, Pair Trade Finder Pro teaches:
wherein the computer may further display the user's available balance of the selected quote asset.  ( See at least Pair Trade Finder Pro. Pg 32  qty short… qty long…wherein the displaying as recited is optional ) 

Claim 15
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller further discloses:
further comprising validating, by the computer, the selected base asset, the selected quote asset, and the intermediary asset.  (See at least Haller, Fig. 3, order parameters … met? No… time limit expired.. not… attempt to match… order parameters met… [25-28]… wherein determining whether the leg can be filled is validation])

Claim 16
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 15.
Haller further discloses:
wherein the validating of the selected base asset, the selected quote asset, and the intermediary asset comprises confirming that the volume of each of the selected base asset, the selected quote asset, and the intermediary asset is greater than 0.  (See at least Haller, Fig. 3, order parameters … met? No… time limit expired.. not… attempt to match… order parameters met… [25-28] … wherein determining whether the leg can be filled is validation]))

Claim 17
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller further discloses:
wherein the selling of the quote asset for the intermediary asset further comprises more than one trade.  (See at least Haller, Fig. 3, order parameters … met? No… time limit expired.. not… attempt to match… order parameters met… [25-28])


Claim 18
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller further discloses:
 wherein the selling of the intermediary asset for the base asset further comprises more than one trade.  (See at least Haller, Fig. 3, order parameters … met? No… time limit expired.. not… attempt to match… order parameters met… [25-28])

Claim 19
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller further discloses:
displaying, by the computer, one or more intermediary assets; and(See at least Haller, Claim 1 presenting… )
receiving, by the computer, from the user, a selected intermediary asset.  (See at least Haller, Claim 1 entering… )




Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Haller in view of PairTrade Finder Pro further in view of US 7412415 B2, Waddell hereinafter referred to as Waddell.  

Claim 7
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller and Pair Trade Finder Pro does not directly disclose the following; however, Waddell teaches:
wherein the executing of the first trade and the second trade occurs in a subsequent or a virtually simultaneous manner.  ( See at least Waddell, Background, pair trade legs executed simultaneously)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Haller discloses a method and system for pairs trading. Pair Trade Finder Pro a method and system software tool for analyzing pairs trading and related information/data.  Waddell is another method and system of pairs trading. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. method and system for pairs trading including a trading analysis tools/ information and data).  As such the claimed invention is obvious over Haller / Pair Trade Finder Pro.


Claim 8
Haller, Pair Trade Finder Pro and Waddell discloses the invention as claimed above in Claim 7.
Haller further discloses:
 wherein the executing of the first trade and the second trade in a subsequent manner occurs upon the determination that the user has a sufficient balance of the quote asset necessary to execute the first trade and a sufficient balance of the intermediary asset necessary to execute the second trade.  (See at least Haller, Fig. 2,  [18-23] receiving a request to pair unrelated securities…sufficient liquidity is present… to accommodate the requested pairing…affirmative determination…Claim 9-11)


Claim 14
Haller and Pair Trade Finder Pro discloses the invention as claimed above in Claim 1.
Haller and Pair Trade Finder Pro does not directly disclose the following; however, Waddell teaches:
further comprising transmitting, by the computer, executed custom trading pair order information to the user upon the executing of the second trade.  ( See at least Waddell, C12 L34-36. Transaction details reported)
Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Haller discloses a method and system for pairs trading. Pair Trade Finder Pro a method and system software tool for analyzing pairs trading and related information/data.  Waddell is another method and system of pairs trading. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. method and system for pairs trading including a trading analysis tools/ information and data).  As such the claimed invention is obvious over Haller / Pair Trade Finder Pro/Waddell.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Haller in view of PairTrade Finder Pro further in view of US 7412415 B2, Waddell hereinafter referred to as Waddell further in view of US 20080177654 A1, Hor et al. hereinafter referred to as Hor. 

Claim 9 and 10
Haller, Pair Trade Finder Pro and Waddell disclose the invention as claimed above in Claim 7.
Haller, Pair Trade Finder Pro and Waddell do not directly disclose the following, however Hor teaches: 
wherein the executing of the first trade and the second trade in a virtually simultaneous manner occurs upon the determination that the user does not have a sufficient balance of the intermediary asset to execute the second trade.   (See at least Hor, [16-18] determination of whether or not a particular order can be traded…credit extended)

Furthermore, the Supreme Court has supported in KSR International Co. Teleflex Inc. (KSR), 550US___, 82 USPQ2d 1385 (2007), that  merely applying a known technique to a known method, yield predictable results, render the claimed invention obvious over such combination. In the instant case, Haller discloses a method and system for pairs trading. Pair Trade Finder Pro a method and system software tool for analyzing pairs trading and related information/data.  Waddell is another method and system of pairs trading. Hor is a trading method and system which includes a credit feature. One of ordinary skill in the art would clearly recognize that this combination would lead to a predictable result (i.e. method and system for pairs trading including a trading analysis tools/ information and data and a credit feature).  As such the claimed invention is obvious over Haller / Pair Trade Finder Pro/Waddell.


Haller, Pair Trade Finder Pro, Waddell and Hor disclose the invention as claimed above in Claim 9.
Haller, Pair Trade Finder Pro and Waddell do not directly disclose the following, however Hor teaches: 
providing, by the computer, an instantaneous credit of a sufficient amount of the intermediary asset to execute the second trade.  (See at least Hor, [16-18] determination of whether or not a particular order can be traded…credit extended)





Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110270732 A1 (Ritter et al.) (display and user interface for viewing trading information including [80] pair trading, (offers and bids))
US 20150081513 A1 (Haller) (Method and system for pairs trading)
US 10354236 B1 (Wang) (Method for matching orders of digital assets)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691